Citation Nr: 1759162	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-15 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Vancouver, Washington


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment provided by UB Deaconess Hospital; American Medical Response; Northwest Pacific Emergency Physicians; Radia, Inc.; and Cellnetix, Spokane, Washington on November 28, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1981 to January 1985 and from October 2001 to January 2002.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Network Payment Center in Portland, Oregon. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in April 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file reflects that VA has requested information from the treating providers to substantiate when they submitted claims for reimbursement to VA. However, there is no evidence that these treating providers responded to VA's requests. One more attempt to obtain this information should be made. 

During his April 2017 videoconference hearing, the Veteran stated that he did not know whether he obtained VA treatment in the two years prior to November 28, 2012 and whether he was a participant in the CHAMPVA program at the time of this incident. Further development in these areas will assist in adjudicating the Veteran's claim.




Accordingly, the case is REMANDED for the following action:

1. Contact UB Deaconess Hospital; American Medical Response; Northwest Pacific Emergency Physicians; Radia, Inc.; and Cellnetix, Spokane, Washington to request that they submit evidence of when these claims were submitted to VA.

2. Obtain and associate the Veteran's treatment records from Spokane, Washington VA Medical Center with the Veteran's claims folder. 

3. Determine whether the Veteran is a participant in the CHAMPVA program and associate this development with the Veteran's claims folder. 

4. Thereafter, readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the RO should issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

